DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 2/21/2020 where claims 1-20 are pending and ready for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 5, 9 – 10, 16 – 17, and 19 -20 are rejected under 35 USC (a)(1) as being anticipated by Verpooten (WO 2012/175495)
Regarding claim 1, Verpooten discloses a method, comprising:
receiving, with a customer premises device, a request to reset the customer premises device (Verpooten; Verpooten teaches a CPE device receives a reset trigger event (i.e. request) for the intent of resetting a CPE device to a new set of configuration settings instead of resetting to factory default settings;
see e.g. Page 8, Lines 26 – 32 “The reset to factory default function 3 can be initiated by a reset trigger T. The reset trigger can either a hardware solution: e.g. a button on the CPE device, or a software trigger, which can be operated for example remotely by a network service provider. The reset to factory default function 3 is example  a software component of the middleware of the CPE device ...”
see e.g. Page 1,  Lines 25 – 28 “ ... Residential Gateways, also other devices such as routers, switches, telephones and set-top boxes, are understood in this context as customer premises (CPE) devices”);
in response to receiving the request to reset the customer premises device, storing, with the customer premises device, one or more configuration settings associated with the at least one of a user or a customer premises of the customer premises device (Verpooten; Verpooten teaches new configuration are stored in memory so that they may be subsequently utilized to complete the reset operation;
see e.g. Page 9 , Lines 20 25 “Alternatively, the reset to factory default function 3 informs the software modules SM that a reset to factory default has been made. Finally the CPE device includes a new set of configuration settings in the second non-volatile memory 2  and is resuming operation with its new configurations settings ...”);
(Verpooten; Verpooten teaches the resetting operation may be performed per the software or hardware trigger event;
see e.g. Page 8, Lines 26 – 32 “The reset to factory default function 3 can be initiated by a reset trigger T. The reset trigger can either a hardware solution: e.g. a button on the CPE device, or a software trigger, which can be operated for example remotely by a network service provider. The reset to factory default function 3 is example  a software component of the middleware of the CPE device ...”
see e.g. Page 9 , Lines 20 25 “Alternatively, the reset to factory default function 3 informs the software modules SM that a reset to factory default has been made. Finally the CPE device includes a new set of configuration settings in the second non-volatile memory 2  and is resuming operation with its new configurations settings ...”);
in response to resetting the customer premises device, retrieving, with the
customer premises device, the one or more configuration settings associated with at least one of the user or the customer premises, wherein the one or more configuration settings associated with at least one of the user or the customer premises are different from one or more factory settings associated with the customer premises device (Verpooten; Verpooten teaches the reset is performed with respect to new configuration settings in contrast to factory default setting;
see e.g. Page 9 , Lines 20 25 “Alternatively, the reset to factory default function 3 informs the software modules SM that a reset to factory default has been made. Finally the CPE device includes a new set of configuration settings in the second non-volatile memory 2  and is resuming operation with its new configurations settings ...”
see e.g. Fig. 1 illustrating New Settings which are stored and utilized to reset the CPE in contrast to Factory default settings); and
configuring, with the customer premises device, the customer premises device with the one or more configuration settings associated with the at least one of the user or the customer premises (Verpooten; Verpooten teaches the CPE is configured and may subsequently resume operations;
see e.g. Page 9 , Lines 20 25 “Alternatively, the reset to factory default function 3 informs the software modules SM that a reset to factory default has been made. Finally the CPE device includes a new set of configuration settings in the second non-volatile memory 2  and is resuming operation with its new configurations settings ...”);.

Regarding claim 2, Verpooten discloses the method of claim 1, wherein the customer premises device comprises at least one of a modem, an optical network terminal, a set-top box, a gateway device, a media player, a gaming console, a camera, a sensor, a thermostat, a desktop computer, or a laptop computer (Verpooten teaches the CPE may comprise several different devices comprising an STB and gateway device;
see e.g. Page 1,  Lines 25 – 28 “ ... Residential Gateways, also other devices such as routers, switches, telephones and set-top boxes, are understood in this context as customer premises (CPE) devices”).
Regarding claim 5, Verpooten discloses the method of claim 1, wherein the one or more configuration settings associated with the at least one of the user or the customer premises are stored on and retrieved from at least one of a local storage device associated with 
see e.g. Page 9 , Lines 20 25 “Alternatively, the reset to factory default function 3 informs the software modules SM that a reset to factory default has been made. Finally the CPE device includes a new set of configuration settings in the second non-volatile memory 2  and is resuming operation with its new configurations settings ...”)

Regarding claim 9, Verpooten discloses  the method of claim 1, wherein the request to reset the customer premises device is received via a reset signal generated by a hardware button located on the customer premises device (Verpooten;
see e.g. Page 8, Lines 26 – 32 “The reset to factory default function 3 can be initiated by a reset trigger T. The reset trigger can either a hardware solution: e.g. a button on the CPE device, or a software trigger, which can be operated for example remotely by a network service provider. The reset to factory default function 3 is example  a software component of the middleware of the CPE device ...”).
Regarding claim 10, Verpooten discloses  The method of claim 9, wherein the hardware button is a factory reset button located on the customer premises device (Verpooten;
see e.g. Page 8, Lines 26 – 32 “The reset to factory default function 3 can be initiated by a reset trigger T. The reset trigger can either a hardware solution: e.g. a button on the CPE device, or a software trigger, which can be operated for example remotely by a network service provider. The reset to factory default function 3 is example  a software component of the middleware of the CPE device ...”).

Regarding claim 16, Verpooten discloses   an apparatus, comprising:
at least one processor (Verpooten; Verpooten teaches conventional gateways and/or CPEs which inherently comprise at least one conventional processor to facilitate operation of the device); and
a non-transitory computer readable medium communicatively coupled to the at least one processor, the non-transitory computer readable medium having stored thereon computer software comprising a set of instructions that, when executed by the at least one processor, causes the apparatus to (Verpooten; Verpooten teaches conventional gateways and/or CPEs which inherently comprise at least one conventional  memory with instructions executed by a conventional processor to facilitate operation of the device): 
receive a request to reset a customer premises device (Verpooten; Verpooten teaches a CPE device receives a reset trigger event (i.e. request) for the intent of resetting a CPE device to a new set of configuration settings instead of resetting to factory default settings;
see e.g. Page 8, Lines 26 – 32 “The reset to factory default function 3 can be initiated by a reset trigger T. The reset trigger can either a hardware solution: e.g. a button on the CPE device, or a software trigger, which can be operated for example remotely by a network service provider. The reset to factory default function 3 is example  a software component of the middleware of the CPE device ...”
see e.g. Page 1,  Lines 25 – 28 “ ... Residential Gateways, also other devices such as routers, switches, telephones and set-top boxes, are understood in this context as customer premises (CPE) devices” 
in response to receiving the request to reset the customer premises device, store one or more configuration settings associated with the at least one of a user or a customer premises of the customer premises device (Verpooten; Verpooten teaches new configuration are stored in memory so that they may be subsequently utilized to complete the reset operation;
see e.g. Page 9 , Lines 20 25 “Alternatively, the reset to factory default function 3 informs the software modules SM that a reset to factory default has been made. Finally the CPE device includes a new set of configuration settings in the second non-volatile memory 2  and is resuming operation with its new configurations settings ...”); 
reset the customer premises device (Verpooten; Verpooten teaches the resetting operation may be performed per the software or hardware trigger event;
see e.g. Page 8, Lines 26 – 32 “The reset to factory default function 3 can be initiated by a reset trigger T. The reset trigger can either a hardware solution: e.g. a button on the CPE device, or a software trigger, which can be operated for example remotely by a network service provider. The reset to factory default function 3 is example  a software component of the middleware of the CPE device ...”
see e.g. Page 9 , Lines 20 25 “Alternatively, the reset to factory default function 3 informs the software modules SM that a reset to factory default has been made. Finally the CPE device includes a new set of configuration settings in the second non-volatile memory 2  and is resuming operation with its new configurations settings ...”);
in response to resetting the customer premises device, retrieving the one or more configuration settings associated with at least one of the user or the customer premises, wherein the one or more settings associated with at least one of the user or the customer premises are different from one or more factory settings associated with the customer premises device (Verpooten; Verpooten teaches the reset is performed with respect to new configuration settings in contrast to factory default setting;
see e.g. Page 9 , Lines 20 25 “Alternatively, the reset to factory default function 3 informs the software modules SM that a reset to factory default has been made. Finally the CPE device includes a new set of configuration settings in the second non-volatile memory 2  and is resuming operation with its new configurations settings ...”
see e.g. Fig. 1 illustrating New Settings which are stored and utilized to reset the CPE in contrast to Factory default settings); and
configure the customer premises device with the one or more configuration settings associated with the at least one of the user or the customer premises  (Verpooten; Verpooten teaches the CPE is configured and may subsequently resume operations;
see e.g. Page 9 , Lines 20 25 “Alternatively, the reset to factory default function 3 informs the software modules SM that a reset to factory default has been made. Finally the CPE device includes a new set of configuration settings in the second non-volatile memory 2  and is resuming operation with its new configurations settings ...”).
Regarding claim 17, Verpooten discloses  the apparatus of claim 16, wherein the customer premises device comprises at least one of a modem, an optical network terminal, a set-top box, a gateway device, a media player, a gaming console, a camera, a sensor, a thermostat, a desktop computer, or a laptop computer (Verpooten;
see e.g. Page 1,  Lines 25 – 28 “ ... Residential Gateways, also other devices such as routers, switches, telephones and set-top boxes, are understood in this context as customer premises (CPE) devices”).

Regarding claim 19, Verpooten discloses a system comprising:
a customer premises device, comprising: at least one first processor (Verpooten; Verpooten teaches conventional gateways and/or CPEs which inherently comprise at least one conventional processor to facilitate operation of the device;
see e.g. Page 1,  Lines 25 – 28 “ ... Residential Gateways, also other devices such as routers, switches, telephones and set-top boxes, are understood in this context as customer premises (CPE) devices”); and
a first non-transitory computer readable medium communicatively coupled to the at least one first processor, the first non-transitory computer readable medium having stored thereon computer software comprising a first set of instructions that, when executed by the at least one first processor (Verpooten; Verpooten teaches conventional gateways and/or CPEs which inherently comprise at least one conventional  memory with instructions executed by a conventional processor to facilitate operation of the device;
see e.g. Page 1,  Lines 25 – 28 “ ... Residential Gateways, also other devices such as routers, switches, telephones and set-top boxes, are understood in this context as customer premises (CPE) devices”), 
causes the first customer premises device to: receive a request to reset the customer premises device (Verpooten; Verpooten teaches a CPE device receives a reset trigger event (i.e. request) for the intent of resetting a CPE device to a new set of configuration settings instead of resetting to factory default settings;
see e.g. Page 8, Lines 26 – 32 “The reset to factory default function 3 can be initiated by a reset trigger T. The reset trigger can either a hardware solution: e.g. a button on the CPE device, or a software trigger, which can be operated for example remotely by a network service provider. The reset to factory default function 3 is example  a software component of the middleware of the CPE device ...”)
 
in response to receiving the request to reset the customer premises device, store one or more configuration settings associated with the at least one of a user or a customer premises of the customer premises device   (Verpooten; Verpooten teaches new configuration are stored in memory so that they may be subsequently utilized to complete the reset operation;
see e.g. Page 9 , Lines 20 25 “Alternatively, the reset to factory default function 3 informs the software modules SM that a reset to factory default has been made. Finally the CPE device includes a new set of configuration settings in the second non-volatile memory 2  and is resuming operation with its new configurations settings ...”); 
(Verpooten; Verpooten teaches the resetting operation may be performed per the software or hardware trigger event;
see e.g. Page 8, Lines 26 – 32 “The reset to factory default function 3 can be initiated by a reset trigger T. The reset trigger can either a hardware solution: e.g. a button on the CPE device, or a software trigger, which can be operated for example remotely by a network service provider. The reset to factory default function 3 is example  a software component of the middleware of the CPE device ...”
see e.g. Page 9 , Lines 20 25 “Alternatively, the reset to factory default function 3 informs the software modules SM that a reset to factory default has been made. Finally the CPE device includes a new set of configuration settings in the second non-volatile memory 2  and is resuming operation with its new configurations settings ...”);
in response to resetting the customer premises device, retrieving the one or more configuration settings associated with at least one of the user or the customer premises, wherein the one or more settings associated with at least one of the user or the customer premises are different from one or more factory settings associated with the customer premises device (Verpooten; Verpooten teaches the reset is performed with respect to new configuration settings in contrast to factory default setting;
see e.g. Page 9 , Lines 20 25 “Alternatively, the reset to factory default function 3 informs the software modules SM that a reset to factory default has been made. Finally the CPE device includes a new set of configuration settings in the second non-volatile memory 2  and is resuming operation with its new configurations settings ...”
see e.g. Fig. 1 illustrating New Settings which are stored and utilized to reset the CPE in contrast to Factory default settings); and
   	configuring the customer premises device with the one or more  configuration settings associated with the at least one of the user or the customer premises (Verpooten; Verpooten teaches the CPE is configured and may subsequently resume operations;
see e.g. Page 9 , Lines 20 25 “Alternatively, the reset to factory default function 3 informs the software modules SM that a reset to factory default has been made. Finally the CPE device includes a new set of configuration settings in the second non-volatile memory 2  and is resuming operation with its new configurations settings ...”).

Regarding claim 20, Verpooten discloses the system of claim 19, wherein the customer premises device comprises at least one of a modem, an optical network terminal, a set-top box, a gateway device, a  media player, a gaming console, a camera, a sensor, a thermostat, a desktop computer, or   a laptop computer (Verpooten;
see e.g. Page 1,  Lines 25 – 28 “ ... Residential Gateways, also other devices such as routers, switches, telephones and set-top boxes, are understood in this context as customer premises (CPE) devices”).





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 18 are rejected under 35 USC 103 as being unpatentable over Verpooten in view of Joe (US 2016/0285703)
Regarding claim 3,  Verpooten discloses the method of claim 1, wherein the one or more configuration settings comprise at least one of one or more local area network settings, one or more wide area network settings, one or more service set identifiers, one or more login credentials, one or more Internet protocol ("IP") addresses, one or more domain names, one or more security settings, one or more remote management settings, one or more encryption types, one or more frequency settings, one or more blocked addresses, one or more permitted addresses, one or more calibration settings, or one or more display settings.
However in analogous art Joe discloses:

wherein the one or more configuration settings comprise at least one of one or more local area network settings, one or more wide area network settings, one or more service set (Joe;
see e.g. [0045] “ ... CPE configuration data ... IP addresses ... cryptograph information (e.g. encryption parameters) ....”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to modify Verpooten with Joe’s configurations sessions. The motivation being the combined solution provides for increased efficiencies in dynamically provision CPE devices.
Regarding claim 18, claim 18 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected under the same rationale.

Claims 3 and 18  are rejected under 35 USC 103 as being unpatentable over Verpooten in view of Ingah (US 2019/0140899)
Regarding claim 3,  Verpooten discloses the method of claim 1, wherein the one or more configuration settings comprise at least one of one or more local area network settings, one or more wide area network settings, one or more service set identifiers, one or more login credentials, one or more Internet protocol ("IP") addresses, one or more domain names, one or more security settings, one or more remote management settings, one or more encryption 
However in analogous art Ingah discloses:

wherein the one or more configuration settings comprise at least one of one or more local area network settings, one or more wide area network settings, one or more service set identifiers, one or more login credentials, one or more Internet protocol ("IP") addresses, one or more domain names, one or more security settings, one or more remote management settings, one or more encryption types, one or more frequency settings, one or more blocked addresses, one or more permitted addresses, one or more calibration settings, or one or more display settings (Ingah;
see e.g. [0053] “ ... local area network settings ... frequency settings (e.g. bandwidth settings ... blocked addresses ... media access control addresses ... display settings ....”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to modify Verpooten with Ingah’s configurations sessions. The motivation being the combined solution provides for increased efficiencies in dynamically provision CPE devices.
Regarding claim 18, claim 18 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected under the same rationale.

4 is rejected under 35 USC 103 as being unpatentable over Verpooten in view of Xiao (US 2014/0149562)

Regarding claim 4, Verpooten discloses the method of claim 1, Verpooten does not expressly disclose further comprising:
setting, on the customer premises device and by the user, the one or more configuration settings associated with the at least one of the user or the customer premises.
However in analogous art, Xiao who also addresses CPE provisioning discloses:
setting, on the customer premises device and by the user, the one or more configuration settings associated with the at least one of the user or the customer premises (Xiao; 
see e.g., [0026] “ ... the user may specify one or more of the above setting by way of a configuration interface ...  enabling user selection of a particular configuration setting ...”
see e.g. [0053] “ ... bit rate activation option for enabling the bit rate to be varied or lowered ...”
see e.g., [0021] “ ... a router 102 serving as an access point for one or more user devices ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Xiao’s configuration setting scheme. The motivation being the combined invention provides for increased efficiencies in CPE provisioning.
6 is rejected under 35 USC 103 as being unpatentable over Verpooten in view of Lawson (US 2013/0212214)
Regarding claim 6, Verpooten discloses the method of claim 1, Verpooten does not expressly disclose wherein the one or more configuration settings are stored with at least one of a date stamp indicating a date when the one or more configuration settings were stored or a time stamp indicating a time when the one or more configuration settings were stored.
However in analogous art Lawson discloses:
wherein the one or more configuration settings are stored with at least one of a date stamp indicating a date when the one or more configuration settings were stored or a time stamp indicating a time when the one or more configuration settings were stored (Lawson; Lawson teaches associating time based metadata with configuration data (i.e. configuration settings);
see e.g. [0050] “ ...  gateways’s local configuration data and the most recent configuration maintained on the cloud platform ...  comparison of time/date stamps associated with the respective configuration files ...)
Therefore it would have been prima facie to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Lawson’s metadata association scheme. The motivation being the combined invention provides for increased efficiencies in managing configuration data.

7 is rejected under 35 USC 103 as being unpatentable over Verpooten in view of Hasek (US 2007/0204314) in
Regarding claim 7, Verpooten discloses the method of claim 1, Verpooten does not expressly disclose wherein the one or more configuration settings are stored with a device identifier identifying the customer premises device associated with the one or more configuration settings.
However in analogous art Hasek discloses:
wherein the one or more configuration settings are stored with a device identifier identifying the customer premises device associated with the one or more configuration settings (Hasek; Hasek teaches configuration data directly associated with a CPE may be associated and/or mapped to a device identifier;
see e.g. [0143] “ ... CPE ... configuration profile for that CPE can subsequently accessed based on e.g. a user/device ID (such as the “TUNER_ID” variable or MAC address) or other indexing mechanism ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Hasek’s indexing scheme. The motivation being the combined invention provides for increased efficiencies in managing configuration data associated with CPE devices
Claim 8 is rejected under 35 USC 103 as being unpatentable over Verpooten in view of Kumar (US 2011/0228665)
Regarding claim 8, Verpooten discloses the method of claim 1, Verpooten does not expressly disclose wherein the one or more configuration settings associated with the at least 
However in analogous art Kumar discloses:
wherein the one or more configuration settings associated with the at least one of the user or the customer premises are periodically stored on a local storage device or remote storage device (Kumar; see e.g. [0029] “ ... The CPE device may receive updated rules and device configuration data from a network source ...  periodically ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Kumar’s periodic transmission scheme. The motivation being the combined invention provides for increased efficiencies in provisioning CPE devices.
	Claim 11 is rejected under 35 USC 103 as being unpatentable over Chen (US 2020/0162943)
Regarding claim 11, Verpooten discloses the method of claim 1, but does not expressly disclose  further comprising:
determining, with the customer premises device, whether an outage in a network has occurred; and
based on a determination that the outage in the network has occurred, storing, with the customer premises device, the one or more configuration settings associated with the at least one of the user or the customer premises.
However in analogous art Chen discloses:
(Chen; Chen teaches monitoring and/or detecting an indication a network connection has failed (i.e. network outage) for the intent of storing configuration data;
see e.g. [0030] “ ....If WAG status monitor 240 updated configuration storage 230 indicating that a WAG’s network connection has failed ...”)
based on a determination that the outage in the network has occurred, storing, with the customer premises device, the one or more configuration settings associated with the at least one of the user or the customer premises (Chen; The network outage updates configuration storage;
see e.g. [0030] “ ....If WAG status monitor 240 updated configuration storage 230 indicating that a WAG’s network connection has failed ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Chen’s network monitoring scheme. The motivation being the combined invention provides for increased efficiencies of managing CPE devices.
.
Claim 12 is rejected under 35 USC 103 as being unpatentable over Verpooten in view of Ansari (US 2019/0020496)
Regarding claim 12, Verpooten discloses the method of claim 1, Verpooten does not expressly disclose further comprising:

based on a determination that the one or more configuration settings associated with the at least one of the user or the customer premises have been changed, storing, with the customer premises device, the one or more changed configuration settings associated with the at least one of the user or the customer premises.
However in analogous art Ansari discloses:
determining, with the customer premises device, whether the one or more configuration settings associated with the at least one of the user or the customer premises have been changed (Ansari; Ansari teaches a CPE device may determine configuration rules have changed);)
see e.g. [0164] “ ... multi-services gateway device 10 checks the received subscription information such as version information against the current versions resident on the multi services gateway device 10. ... determines that the versions are different ...”); and
based on a determination that the one or more configuration settings associated with the at least one of the user or the customer premises have been changed, storing, with the customer premises device, the one or more changed configuration settings associated with the at least one of the user or the customer premises (Ansari; Subsequent to the determination that the CPE configuration has changed the CPE device may store the changed configuration settings;
see e.g. [0164] “ ... initiating  one or more downloads of the configuration data ...””).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Ansari’s configuration data management scheme. The motivation being the combined invention provides for increased efficiencies in managing CPE devices.


Claim 12 is rejected under 35 USC 103 as being unpatentable over Verpooten in view of Kumar (US 2011/0228665)
Regarding claim 12, Verpooten discloses the method of claim 1, Verpooten does not expressly disclose further comprising:
determining, with the customer premises device, whether the one or more configuration settings associated with the at least one of the user or the customer premises have been changed; and
based on a determination that the one or more configuration settings associated with the at least one of the user or the customer premises have been changed, storing, with the customer premises device, the one or more changed configuration settings associated with the at least one of the user or the customer premises.
However in analogous art Kumar discloses:
(Kumar; Kumar teaches a CPE device may request updated rules as it has determined configuration settings have changed;)
see e.g. [0029] “ ... The updated rules and device configuration data may be requested by the CPE device 102 ...”); and
based on a determination that the one or more configuration settings associated with the at least one of the user or the customer premises have been changed, storing, with the customer premises device, the one or more changed configuration settings associated with the at least one of the user or the customer premises (Kumar; Subsequent to the determination that the CPE configuration has changed the CPE device may store the changed configuration settings;
see e.g. [0029] “ ... The updated rules and device configuration data may be requested by the CPE device 102 or may be transmitted to the CPE device 102 from the network RUBY  132 (e.g., periodically) or in response to an update to a rule or to configuration data”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Kumar’s configuration data management scheme. The motivation being the combined invention provides for increased efficiencies in managing CPE devices.
Claim 13 is rejected under 35 USC 103 as being unpatentable over Verpooten in view of Ansari and in further view of Ingah (US 2019/0140899)
Regarding claim 13, Verpooten discloses the method of claim 1, further comprising:
in response to receiving the request to reset the customer premises device (Verpooten; Verpooten teaches a CPE device receives a reset trigger event (i.e. request) for the intent of resetting a CPE device to a new set of configuration settings instead of resetting to factory default settings;
see e.g. Page 8, Lines 26 – 32 “The reset to factory default function 3 can be initiated by a reset trigger T. The reset trigger can either a hardware solution: e.g. a button on the CPE device, or a software trigger, which can be operated for example remotely by a network service provider. The reset to factory default function 3 is example  a software component of the middleware of the CPE device ...”),
Verpooten does not expressly disclose:
checking for a network connection between the customer premises device and a service provider network;
based on a determination that the network connection exists between the customer premises device and the service provider network, storing the one or more configuration settings in a remote storage located in the service provider network ; and
based on a determination that the network connection does not exist between the customer premises device and the service provider network, storing the one or more configuration settings in a local storage of the customer premises device.

However in analogous art Ansari discloses:
Ansari; see e.g. Fig. 8A illustrating the utilization of a UDP Test message to determine if a network connection exists between a gateway device (CPE) and a service provider network; see e.g. [0135])
based on a determination that the network connection exists between the customer premises device and the service provider network, storing the one or more configuration settings in a remote storage located in the service provider network (Ansari; Ansari teaches a subscription manager (i.e. remote storage) stores configuration data and/or settings received from the service provider network;
see e.g. [0167] “ ... subscription manager functionality 73 of the service management center network  50 ... queries the service managers functionality 75 to obtain configuration data that can be sent to the gateway device 10) ; and
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Ansari’s scheme. The motivation being the combined invention provides for increased efficiencies of managing CPE devices.
Verpooten in view of Ansari strongly suggests but does not expressly disclose:
based on a determination that the network connection does not exist between the customer premises device and the service provider network, storing the one or more configuration settings in a local storage of the customer premises device.
However in analogous art Ingah discloses:
 (Ingah; Ingah teaches configuration settings may be stored locally or remotely hence providing one of ordinary skill in the art the ability to store locally if an appropriate network connection cannot be established);
see e.g. [0054] “  ... The CPE 105 or user device(s) 110 may then store the one or more configuration settings locally or remotely in local storage device 130 ... with respect to Figs. 2 - 4 ” see e.g. [0050] see e.g. Fig. 2 – 4).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Ingah’s local storage scheme. The motivation being the combined solution provides for increased efficiencies in configuration management.
Claim 13 is rejected under 35 USC 103 as being unpatentable over Verpooten in view of Ansari and in further view of Boyle (US 2003/0070063)
Regarding claim 13, Verpooten discloses the method of claim 1, further comprising:
in response to receiving the request to reset the customer premises device (Verpooten; Verpooten teaches a CPE device receives a reset trigger event (i.e. request) for the intent of resetting a CPE device to a new set of configuration settings instead of resetting to factory default settings;
see e.g. Page 8, Lines 26 – 32 “The reset to factory default function 3 can be initiated by a reset trigger T. The reset trigger can either a hardware solution: e.g. a button on the CPE device, or a software trigger, which can be operated for example remotely by a network service provider. The reset to factory default function 3 is example  a software component of the middleware of the CPE device ...”),
Verpooten does not expressly disclose:
checking for a network connection between the customer premises device and a service provider network;
based on a determination that the network connection exists between the customer premises device and the service provider network, storing the one or more configuration settings in a remote storage located in the service provider network ; and
based on a determination that the network connection does not exist between the customer premises device and the service provider network, storing the one or more configuration settings in a local storage of the customer premises device.

However in analogous art Ansari discloses:
checking for a network connection between the customer premises device and a service provider network (Ansari; see e.g. Fig. 8A illustrating the utilization of a UDP Test message to determine if a network connection exists between a gateway device (CPE) and a service provider network; see e.g. [0135])
based on a determination that the network connection exists between the customer premises device and the service provider network, storing the one or more configuration settings in a remote storage located in the service provider network (Ansari; Ansari teaches a subscription manager (i.e. remote storage) stores configuration data and/or settings received from the service provider network;
see e.g. [0167] “ ... subscription manager functionality 73 of the service management center network  50 ... queries the service managers functionality 75 to obtain configuration data that can be sent to the gateway device 10) ; 
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Ansari’s scheme. The motivation being the combined solution provides for increased efficiencies in configuration management.

Verpooten in view of Ansari strongly suggests but does not expressly disclose:
based on a determination that the network connection does not exist between the customer premises device and the service provider network, storing the one or more configuration settings in a local storage of the customer premises device.
However in analogous art Boyle discloses:
based on a determination that the network connection does not exist between the customer premises device and the service provider network, storing the one or more configuration settings in a local storage of the customer premises device (Boyle; Boyle teaches the utilization of local storage based upon monitoring the ability for CPE to communicate with a remote server providing one of ordinary skill in the art to store configuration data locally in case a network connection is unavailable;);
see e.g. [0038] “  ... The central server 550 stores configuration settings and information for access such as cable modems and other CPEs ... If the directory server is unavailable, no response is received ... program retrieves  a known good configuration file from local storage ...”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Boyle’s local storage scheme. The motivation being the combined solution provides for increased efficiencies in configuration management.


Claims 14 and 15 are rejected under 35 USC 103 as being unpatentable over Verpooten in view of Xiao (US 2014/0149562)
Regarding claim 14, Verpooten discloses the method of claim 1, further comprising:
in response to receiving the request to reset the customer premises device (Verpooten; Verpooten teaches a CPE device receives a reset trigger event (i.e. request) for the intent of resetting a CPE device to a new set of configuration settings instead of resetting to factory default settings;
see e.g. Page 8, Lines 26 – 32 “The reset to factory default function 3 can be initiated by a reset trigger T. The reset trigger can either a hardware solution: e.g. a button on the CPE device, or a software trigger, which can be operated for example remotely by a network service provider. The reset to factory default function 3 is example  a software component of the middleware of the CPE device ...”
see e.g. Page 1,  Lines 25 – 28 “ ... Residential Gateways, also other devices such as routers, switches, telephones and set-top boxes, are understood in this context as customer premises (CPE) devices”),
displaying, with the customer premises device, the one or more configuration settings associated with the at least one of the user or the customer premises (Verpooten; Verpooten teaches the configuration settings are user changeable and thus providing  in of ordinary skill in the art the ability to utilize conventional User Interfaces and/or displays;
see e.g. Page 4, Lines  10 – 12 “ ... reset ... customer- changeable values ...” ) ;
receiving, with the customer premises device, a selection from the user of the one or more configuration settings (Verpooten; Verpooten teaches customer-changeable values which one or ordinary skill in the art can utilize conventional means  to implement selection capabilities;
see e.g. Page 4, Lines  10 – 12 “ ... reset ... customer- changeable values ...”); and
configuring, with the customer premises device, the customer premises device with the one or more configuration settings selected by the user (Verpooten; subsequent to receiving the configuration settings, the CPE device may be configured;
see e.g. Page 4, Lines  10 – 12 “ ... reset ... customer- changeable values ...”).
As evidence of the above rationale with respect to displaying and setting configuration settings, Xiao discloses:
(Xiao; Xiao teaches displaying configuration settings;
see e.g. [0026] “ ... The configuration interface may present various selection options ... configuration setting ...”)
receiving, with the customer premises device, a selection from the user of the one or more configuration settings (Xiao; Xiao teaches a user can select the configurations settings in order the settings to be  subsequently configured;
see e.g. [0026] “ ... The configuration interface may present various selection options ... configuration setting ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Xiao’s conventional displaying and selection scheme. The motivation being the combined invention provides for increased efficiencies in configuration management of CPE devices.
Regarding claim 15, Verpooten in view of Xiao disclose the method of claim 14, wherein the one or more configuration settings are displayed in a list (The combined invention per Xiao provides for a menu where menu’s display a list of options; 
see e.g. [0026] “ ...configuration interface ... selection menus ... ”
see e.g. Fig. 4A illustrating a list ...”) , and wherein the list comprises at least one of one or more most recent configuration setting, one or more prior configuration settings, or one or more factory default settings (The combined invention per Verpooten provides for prior configuration settings;
see e.g. Page 4, Lines  10 – 12 “ ... restore all customer-changeable values ...”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpooten with Xiao’s conventional displaying and selection scheme. The motivation being the combined invention provides for increased efficiencies in configuration management of CPE devices.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD L BARKER/Primary Examiner, Art Unit 2449